—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that Supreme Court erred in denying his objection, pursuant to Batson v Kentucky (476 US 79), to the prosecutor’s peremptory challenges of two black prospective jurors. The prosecutor offered race-neutral explanations for those challenges, and “the trial court was in the best position to observe the prosecutor’s demeanor and determine whether his explanations were credible or merely pretexts for racial discrimination” (People v Adams, 247 AD2d 625, lv denied 92 NY2d 847; see, People v Virgil, 266 AD2d 847). Defendant’s contention that the court erred in making an incomplete and equivocal Sandoval ruling is not preserved for our review (see, CPL 470.05 [2]; People v Bartell, 234 AD2d 956, lv denied 89 NY2d 983), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Assault, 1st Degree.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.